Citation Nr: 1302475	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a head and neck wound.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The New York RO retains jurisdiction over the Veteran based on his residency.

The appellant testified at an October 2012 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a November 2008 rating decision, the RO denied service connection for a psychiatric disorder, a head wound, a bilateral hip condition, and a leg disability; in all four cases.  Although the rating decision indicated that the appellant was considered a Veteran, with service in the Army from January 1978 to January 1982, and based the denials on a lack of nexus between current disability and service, a note on the Code Sheet associated with the decision stated that the appellant's military service was unverified.

The appellant has filed numerous claims of service connection since January 1998; in response to each filing, VA has attempted to verify his status as a Veteran, by asking him to submit copies of any discharge papers, DD-214's, or service treatment records, and by submitting requests to the National Personnel Records Center (NPRC) seeking verification of reported service dates and/or service personnel and treatment records.  All such attempts have failed.  The appellant has stated that he has no documentation, and NPRC has stated that no record can be identified based on the supplied information.  The Veteran has submitted a copy of a VA identification card which states he is a POW, but the basis for issuance of the card is unknown.

Status as a Veteran is a threshold eligibility issue for VA benefits.  38 C.F.R. §§ 3.1, 3.3, 3.4.  As a preliminary matter, basic eligibility for the benefits sought must be established, and the RO does not appear to have yet done so as part of the current claims.  The record and discussion are insufficient for any meaningful consideration of Veteran status, and accordingly the RO provided none, instead focusing on the lack of a nexus or service treatment records.  This may, of course, be the result of a lack of any actual military service, but such a conclusion cannot yet be reached.    On remand, further investigation of the appellant's eligibility is required, as well as a formal determination which may then be subject to appellate review.

In the event that military status is verified and Veteran status established, a review of the record reflects additional necessary development with respect to the merits of the claims.  First, the appellant has repeatedly stated that he is in receipt of Social Security Administration (SSA) benefits.  No copy of the granting decision or supporting documentation has been obtained.  These documents potentially contain relevant information regarding the nature and etiology of the appellant's disabilities, as well as additional information which may be helpful in inquiring after his alleged military service.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  On remand, complete SSA records must be requested.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Second, at the October 2012 Board hearing, the appellant submitted several VA Form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for private care providers.  On remand, appropriate steps must be taken to contact the identified providers and request complete treatment records.  The records from one provider, Addabbo Family Health, are of record through 2008; updated records are needed.

Third and finally, the Veteran has reported that he receives ongoing treatment at the St. Albans VA medical center, and has done so for a number of years.  He has submitted a VA identification card indicating he is enrolled in the system.  However, there is no indication that any request for current or past VA medical records has been made; none are associated with the claims file.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request detailed information regarding his allegations of service, to include dates, locations, branches of service, units, names served under, service numbers.

The appellant should also be asked to provide a properly completed VA Form 21-4142 for the Creedmoor Psychiatric Hospital, for treatment he alleges beginning in approximately 1982.

2.  Associate with the claims file complete VA treatment records from the St. Albans medical center in the New York Harbor Health Care System (NYHHCS), and all associated clinics, as well as any other VA facility identified by appellant or in the record.  Requests must include records from 1982 to the present.

The NYHHCS must also be asked to identify the basis upon which the appellant was enrolled in the system, an ID card issued, and POW status apparently established.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

3.  Following receipt of responses from the appellant and/or NYHHCS, VA must make appropriate inquiries of the NPRC or other records custodian to attempt to verify the appellant's status as a veteran.

4.  Take appropriate steps to contact the private care providers identified in the October 2012 VA Form 21-4142's (Dr. Littman/Adult Care Facilities, Addabbo Family Health Center, Mid-Hudson Forensic Psychiatric Center, and Kirby Forensic Psychiatric Center), as well as Creedmoor Psychiatric Hospital, should a release be supplied, and request complete treatment records, consistent with the provisions of 38 C.F.R. § 3.159(c) and the M21-1MR Adjudication Procedures Manual.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

5.  Contact the SSA and request copies of all decisions related to the grant of supplemental income or disability benefits to the appellant, as well as copies of all supporting documentation considered in such determinations.

All efforts must be documented in the record, and must include specific requests to search and/or recall any archived or otherwise stored records.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the appellant that he is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of status as a veteran.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


